DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/25/2020 has been fully considered. Claims 8-10 are cancelled and claims 1-7 and 11-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 21, 23 and 26-27, these claims indicate that the binder comprises at least one binding resin and that the binder consists of a cellulosic resin 
Dependent claims 2-7, 11-20, 22 and 24-25 do not cure the deficiencies of independent claims 1, 21, 23 and 26-27 and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

 Regarding claim 2, the Markush group for the at least one binding resin does not further limit claim 1 as claim 1 requires that the binder consists of a cellulosic resin. The resins other than the cellulosic resin are options that do not include cellulosic resin, thus rendering the claim indefinite. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-17 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168).

Regarding claims 1 and 6; De-Saint Romain discloses an ink composition for continuous deflected ink jet printing (pg. 1, lines 5-11), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28); wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder being selected from a single resin of a cellulosic resin (pg. 27, line 27-pg. 28 line 22), plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).  
The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being 
One of ordinary skill in the art would choose the binder of a cellulosic resin among the listed binder resins in order to arrive at a binder consisting of a cellulosic resin.
 
De-Saint Romain does not appear to explicitly disclose the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claim 1, the at least one dye belonging to the family of anthraquinone dyes being selected from the group consisting of C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 104 and mixtures thereof as claimed in claim 6 and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color as claimed in claim 1.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes having a first color of blue and C.I. Solvent Black 29 reads on the claimed another dye not belonging 

De-Saint Romain and Kaga are analogous art because they are from the same field of ink compositions for continuous ink jet printing. De-Saint Romain is drawn to an ink composition for continuous ink jet printing (see pg. 1, lines 5-11 of De-Saint Romain). Kaga is drawn to an ink composition for ink jet printing in a continuous ink jet system (see paragraph [0127] of Kaga).

Given the equivalence and interchangeability of C.I. Solvent Blue 70 and one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.[]

Regarding claim 2, De-Saint Romain discloses the ink composition comprising the binder being selected from a cellulosic resin (pg. 27, line 27-pg. 28 line 22). 
The binder being chosen from a cellulosic resin reads on the claimed at least one binding resin being selected from a cellulosic resin.



Regarding claim 4, De-Saint Romain discloses the ink composition comprising the plasticizer being selected from thermoplastic polyurethane (pg. 30, lines 20-27).
The plasticizer being selected from a thermoplastic polyurethane reads on the claimed at least one plasticizer being selected from a thermoplastic polyurethane.

Regarding claim 5, De-Saint Romain discloses the ink composition comprising the plasticizer being at least 0.05% by weight of the total weight of the ink composition (pg. 31, lines 3-6).  

Regarding claim 7, De-Saint Romain discloses the ink composition comprising C.I. Solvent Black 29 in an amount of 4.91% by weight based on the total weight of the ink composition (Table 1; Examples 3 and 4) and the dye also comprising C.I. Solvent Blue 70 (pg. 31, lines 7-25).
Given the equivalence and interchangeability of C.I. Solvent Blue 70 and one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104; it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 in order to provide 
This would read on the claimed at least one dye belonging to the family of anthraquinone dyes being in an amount from 0.01% to 5% by weight.

Regarding claim 11, De-Saint Romain discloses the ink composition comprising the total amount of dyes being 0.05% to 25% by weight of the total weight of the ink composition (pg. 31, lines 22-25).  

Regarding claim 12, De-Saint Romain discloses the ink composition comprising less than 10% by weight of water (pg. 24, lines 20-24).

Regarding claim 13, De-Saint Romain discloses the ink composition comprising the solvent being at least 20% by weight of the total weight of the ink composition (pg. 25, lines 6-11).

Regarding claims 14-16, De-Saint Romain discloses the ink composition comprising the solvent comprising a majority proportion of one or more volatile solvents (pg. 25, lines 16-21) and a minority proportion of one or more non-volatile solvents (pg. 25, lines 16-21) and wherein the one or more volatile solvents includes methyl ethyl ketone (pg. 27, lines 24-26). 
Methyl ethyl ketone reads on the claimed ketone having 4 carbon atoms as claimed in claim 15. The minority proportion of one or more non-volatile solvents reads 

Regarding claim 17, De-Saint Romain discloses the ink composition comprising a conductivity of 500 to 2000 µS/cm at 20 degrees Celsius (pg. 32, lines 16-19).

Regarding claim 20, De-Saint Romain discloses the ink composition comprising one or more additives selected from anti-foaming agents, chemical stabilizers, UV stabilizers, surfactants, agents inhibiting salt corrosion, bactericides, fungicides, biocides and pH control buffers (pg. 33, lines 13-18).

Regarding claim 21, De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein comprises solvent (pg. 25, lines 6-11), a binder comprising one or more polymers and resins (pg. 27, line 27-pg. 28, line 4), the binder being selected from a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25)
The spraying of the ink composition onto a substrate, support or object reads on the claimed projecting of the ink composition onto a surface of the substrate, support or object. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the 

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claim 21.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Regarding claim 22, De-Saint Romain discloses the method comprising spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28).
De-Saint Romain does not mention surface treatment of the substrate, support or object in pg. 33, lines 23-28 as well as its entire disclosure. This would read on the claimed substrate, support or object not subject to any surface treatment.


Regarding claim 23, De-Saint Romain discloses a marked article comprising a substrate, support or object having the ink composition sprayed thereon by the continuous deflected ink jet technique followed by drying or absorption of the ink composition into the substrate, support or object to provide a marking (pg. 33, line 33-pg. 34, line 2) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder comprising one or more polymers and resins (pg. 27, line 27-pg. 28, line 4), the binder being selected from a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claim 23.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. 
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

Regarding claim 24, De-Saint Romain discloses the marked article comprising the substrate, support or object being selected from metal, glass, ceramic, a material containing cellulose, PVC, PET, polyolefin, polyethylene, polypropylene, PMMA, fabric and a composite of these materials (pg. 34, lines  3-13). 

Regarding claim 25, De-Saint Romain discloses the marked article comprising the substrate, support or object being a container (pg. 34, lines 14-15).

Regarding claim 26 and 27; De-Saint Romain discloses a method of printing comprising mixing of solvent, binder, plasticizer and dyes to form an ink composition (pg. 25, lines 6-11; pg. 27, line 27-pg. 28, line 4; pg. 30, lines 20-27; pg. 31, lines 7-25; pg. 34, lines 25-29), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28), spraying the ink composition onto a substrate, support or object by the continuous deflected ink jet technique (pg. 33, lines 23-28) and wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder comprising one or more polymers and resins (pg. 27, line 27-pg. 28, line 4), the binder being selected from a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 
The mixing of the solvent, binder, plasticizer and dyes reads on the claimed combining of the binder, at least one plasticizer and at least one dye as claimed claim in claims 26 and 27. The spraying of the ink composition onto a substrate, support or object reads on the claimed migrating of at least one dye to a substrate, support or object as claimed in claim 26. The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.

De-Saint Romain does not appear to explicitly disclose the method comprising the ink composition comprising at least one dye belonging to the family of anthraquinone dyes as claimed in claims 26 and 27.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
The dyes of C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 read on the claimed dye belonging to the family of anthraquinone dyes.

.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De-Saint Romain et al (WO 2012/120088) in view of Kaga et al (US 2013/0044168) in further view of Sabys et al (US 2005/0113481).

De-Saint Romain and Kaga are relied upon as described above.

Regarding claims 18 and 19; De-Saint Romain and Kaga do not appear to explicitly disclose the ink composition further comprising at least one conductivity salt as claimed in claim 18 and wherein the amount of the conductivity salt is at least 0.05% by weight of the total weight of the ink composition as claimed in claim 19.

However, Sabys discloses the ink composition further comprising at least one conductivity salt in an amount of 0.1 to 20% by weight of the total weight of the ink composition (paragraphs [0142] and [0143]).

De-Saint Romain, Kaga and Sabys are analogous art because they are from the same field of ink compositions for continuous ink jet printing. De-Saint Romain is drawn to an ink composition for continuous ink jet printing (see pg. 1, lines 5-11 of De-Saint Romain). Kaga is drawn to an ink composition for ink jet printing in a continuous ink jet 

It would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain, Kaga and Sabys before him or her, to modify the ink composition of De-Saint Romain and Kaga to include the conductivity salt of Sabys et al in the ink composition of De-Saint Romain and Kaga because having the required conductivity salt would endow the ink composition with the desired conductivity (paragraph [0143] of Sabys).
Response to Arguments
Applicant’s arguments, see page 11, filed 11/25/2020, with respect to the objections to the specification have been fully considered and are persuasive. The objection to the specification have been withdrawn. 

Applicant’s arguments, see page 12, filed 11/25/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 12, filed 11/25/2020, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicant’s arguments, see page 12, filed 11/25/2020, with respect to the double patenting rejections have been fully considered and are persuasive. The double patenting rejections have been withdrawn. 

Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.

Applicants argue that Applicant’s claimed ink composition is totally and fundamentally different from the ink disclosed in De Saint Romain.

The Examiner disagrees and notes that De-Saint Romain discloses an ink composition for continuous deflected ink jet printing (pg. 1, lines 5-11), wherein the ink composition is liquid at ambient temperature (pg. 11, lines 25-28); wherein the ink composition comprises solvent (pg. 25, lines 6-11), a binder comprising one or more polymers and resins (pg. 27, line 27-pg. 28, line 4), the binder being selected from a cellulosic resin (pg. 27, line 27-pg. 28 line 22), a plasticizer of the binder (pg. 30, lines 20-27) and dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).  
The C.I. Solvent Black 29 reads on the claimed another dye not belonging to the family of anthraquinone dyes and being a second color of black. The binder being chosen from a cellulosic resin reads on the claimed binder consisting of a cellulosic resin.

However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
Also, the components of the dyes, binder and plasticizer not being mandatory does not exclude De Saint Romain from meeting the claimed dyes, binder and plasticizer. Due the components of the dyes, binder and plasticizer being disclosed in De Saint Romain, it is clear that they are taught by De Saint Romain.

Applicants argue that the combination of the anthraquinone dye of a first color and the dye not belonging to the family of anthraquinone dyes of second color with the second color different from the first color is not taught or suggested by De Saint Romain and Kaga.

The Examiner disagrees and notes that De-Saint Romain discloses the ink composition comprising dyes chosen from C.I. Solvent Blue 70 and C.I. Solvent Black 29 (pg. 31, lines 7-25).  

De-Saint Romain does not appear to explicitly disclose the ink composition comprising at least one dye belonging to the family of anthraquinone dyes and the at least one dye belonging to the family of anthraquinone dyes having a first color and the another dye not belonging to the family of anthraquinone dyes having a second color where the second color is different from the first color.
However, Kaga discloses an ink composition comprising an oil-soluble dye selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45, C.I. Solvent Blue 70 and C.I. Solvent Blue 104 (paragraph [0093]) and the another dye not belonging to the family of anthraquinone dyes being selected from C.I. Solvent Black 3 and C.I. Solvent Black 29 (paragraph [0093]).
Given the equivalence and interchangeability of C.I. Solvent Blue 70 and one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104, it would have been obvious to one of ordinary skill in the art having the teachings of De-Saint Romain and Kaga before him or her, to modify the ink composition of De-Saint Romain to substitute the C.I. Solvent Blue 70 of De-Saint Romain for one selected from C.I. Solvent Blue 36, C.I. Solvent Blue 45 and C.I. Solvent Blue 104 of Kaga because having the required dyes would provide the desired color and appearance for the ink composition.


Applicants argue that Sabys does not cure the deficiencies of De Saint Romain and Kaga.

The Examiner disagrees and notes that Sabys is a teaching reference used to teach a conductivity salt.

However, note that while Sabys does not disclose all the features of the present claimed invention, Sabys is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a conductivity salt, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773